Citation Nr: 0521710	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2.  Entitlement to service connection for Parkinson's 
disease.

3.  Entitlement to service connection fort tremors of the 
hands and body, not due to Parkinson's disease.

4.  Entitlement to service connection for an acquired 
psychiatric disability to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty fore more than 19 years 
between July 1942 and June 1964 including verified periods of 
service from July 1942 to October 1945 and May 1951 to June 
1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran has degenerative arthritis of the lumbar 
spine that is attributable to injuries suffered in service.

3.  Parkinson's disease was not present in service, nor was 
it manifested until many years after service and is not 
otherwise shown to be related to service.

4.  Hand and body tremors, not related to Parkinson's 
disease, were not present in service, nor were they 
manifested until many years after service and are not 
otherwise shown to be related to service.

5.  An acquired psychiatric disability, to include an anxiety 
reaction, was not present in service or for many years 
thereafter and is not shown to be related to service.

CONCLUSION OF LAW

1.  Degenerative arthritis of the lumbar spine was incurred 
as a consequence of active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Parkinson's disease was not incurred in, aggravated by, 
or otherwise related to active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Tremors of the hands and body, not attributable to 
Parkinson's disease, were not incurred in, aggravated by, or 
otherwise related to active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  An acquired psychiatric disability, to include an anxiety 
reaction, was not incurred in, aggravated by, or otherwise 
related to active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
October 2001 and May 2003 that informed him of the type of 
information and evidence necessary to establish entitlement 
to service connection and what was necessary for his claims 
to be granted.  In addition, by virtue of the rating decision 
on appeal, the statement of the case (SOC) and the 
Supplemental Statement of the Case (SSOC), he was provided 
with specific information as to why his claims seeking 
entitlement to service connection were being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's October 2001 and May 2003 letters notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's May 2003 letter contained a specific request that 
the veteran submit any medical records he had and to submit 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of an October 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private medical records and 
provided the veteran with a VA examination.  The veteran has 
not indicated that there is additional evidence available 
that he would like VA to obtain. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Certain chronic diseases, including organic diseases of the 
central nervous system, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year following separation from service, notwithstanding 
the fact that there is no evidence of such disease during 
service.  38 C.F.R. § 3.307, 3.309.  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records note that he suffered a 
lumbar strain in 1943 and that he fell and injured his back 
in June 1960.  There is no indication in the service medical 
records of Parkinson's disease, hand or body tremors, or any 
psychiatric disability or complaints.  The veteran's 
separation examination report is negative for any indication 
of Parkinson's disease, tremors, or any psychiatric 
disability.  

The private medical records from Dr. Gray Wilson dated from 
1991 to 2001 indicate that the veteran has been treated for 
Parkinson's disease and low back pain.  There is no link to 
service suggested in Dr. Wilson's treatment notes.  A letter 
from Dr. Joseph Fermaglich suggests that there may be a 
relationship between certain toxins and Parkinsonism, but 
there were no reasons or bases given for this opinion.  A 
letter from Dr. Drue Barrett, from the National Center for 
Environmental Health, suggests that the cause of Parkinson's 
disease is unknown but that some research has suggested 
environmental factors, while other research is exploring 
genetic factors.  There are no treatment records showing any 
psychiatric disability.

The veteran underwent a VA examination in April 2003.  The 
examiner noted the veteran's medical history and reviewed the 
service medical records.  The veteran complained of back pain 
and the examiner diagnosed him with advanced degenerative 
arthritis and anterior listhesis of the lumbar spine based on 
the physical examination and X-rays.  The examiner offered 
his opinion that the veteran's changes in his lumbar spine 
range of motion are as likely as not related to the injuries 
the veteran sustained in service.

The veteran was also examined with respect to his Parkinson's 
disease and tremors.  The veteran complained of hand shaking, 
stiffness and swelling of the extremities and difficulty 
walking at times.  The veteran stated he was diagnosed with 
Parkinson's disease in the 1970s and has been treated with 
Sinemet.  The examiner diagnosed the veteran with essential 
tremor, less likely Parkinsonism.  The examiner stated that 
in light of the more then 30 years since diagnosis, it was 
unlikely that the veteran had true Parkinsonism, since that 
condition would require levodopa medication in far greater 
concentration.  The examiner stated that based on the 
veteran's reported history, the symptoms of essential tremor 
seem to have pre-dated service although there is no 
documentation of it and therefore, the examiner offered his 
opinion that the veteran's essential tremor is as likely as 
not related to service.  This opinion is based entirely on 
the veteran's report of medical history, since there is no 
indication of any symptoms in service or shown on the 
separation examination.

Lastly, the veteran underwent a VA psychiatric examination in 
April 2003.  The veteran reported his belief that he had a 
psychiatric disability that was related to his Parkinson's 
disease.  He denied depression or anxiety and stated that he 
sometimes felt "down" but was dealing with things pretty 
well.  There was no indication of suicidal or homicidal 
ideation, no psychosis, and no significant effect on the 
veteran's social or industrial functioning.  The veteran 
reported no history of psychiatric hospitalization or 
psychiatric treatment.  On examination the veteran was 
oriented and alert, memory was intact, and there was no 
evidence of rituals that interfered with current activities.  
The veteran's speech rate and flow were slightly slow with 
occasional tremor to voice but spontaneous with no panic 
attacks reported.  The examiner indicated a diagnosis of 
adjustment disorder with depressive and anxious features.  
The examiner reviewed the veteran's claims folder and medical 
history and offered his opinion that there did not appear to 
be any diagnosed anxiety reaction in service.

Based on the above, the Board finds that entitlement to 
service connection is warranted for degenerative arthritis of 
the lumbar spine.  The veteran suffered injuries to his low 
back in 1943 and 1960 inservice and the VA examiner has 
offered his opinion that the veteran's current degenerative 
arthritis of the lumbar spine is related to those injuries.  
Given the facts in this case and with no opinion to the 
contrary, it appears that there is at least a reasonable 
doubt which must be resolved in the veteran's favor.  
Therefore, service connection is granted for degenerative 
arthritis of the lumbar spine.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

Although there is certainly no question that the veteran 
currently suffers from tremors of some sort (whether 
Parkinson's disease or essential tremor), there is no medical 
evidence of a similar disability in service.  The veteran's 
private physician, Dr. Fermaglich, offered his opinion that 
there might be a causal relationship between exposure to 
certain toxins and Parkinsonism, but the letter from Dr. 
Barrett from the National Center for Environmental Health 
stated that various causes of Parkinson's disease had been 
theorized and that the cause of the disease was unclear.  In 
addition, the VA examiner was unable to state for certain 
that the veteran suffers from Parkinson's disease, indicating 
that the more likely diagnosis was essential tremor.  The VA 
examiner did offer his opinion that the tremors must be 
related to service because they began in service, but this 
opinion is based solely on the veteran's report of his 
medical history.  The veteran's service medical records are 
negative for any mention of tremors or any other disability 
similar to Parkinson's disease.  As such, the Board is not 
bound to accept the medical opinion.  See DeSousa v. Gober, 
10 Vet. App. 461 (1997); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Board acknowledges the veteran's belief that 
his Parkinson's disease and tremors are related to service 
and his job in service involving exposure to insecticides, 
but as a layperson the veteran is not competent to testify to 
a medical diagnosis or etiology.  See, Espiritu, 2 Vet. 
App. 492 (1992).  For these reasons, service connection for 
bilateral hearing loss and tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Finally, the Board finds that entitlement to service 
connection for a psychiatric disability is not warranted.  
There is no evidence of any psychiatric disability in service 
and no medical evidence suggesting a link between the 
veteran's current adjustment disorder with depressive and 
anxious features and the veteran's service.  Therefore, there 
is no basis for service connection for this disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbar spine is granted.

Entitlement to service connection for Parkinson's disease is 
denied.

Entitlement to service connection for tremors of the hands 
and body is denied.

Entitlement to service connection for a psychiatric 
disability, to include an anxiety reaction, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


